ATLANTIC BANCGROUP, INC. LETTERHEAD February 8, 2010 Kevin W. Vaughn Branch Chief U.S Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Atlantic BancGroup, Inc. Form 10-K for the year ended December 31, 2008 Forms 10-Q for quarterly periods ended in 2010 Dear Mr. Vaughn: We are writing in response to your letter dated January 20, 2010, in which you request that we consider and respond to eight enumerated questions. Below, we respond to each of those eight questions in the order you presented them. Form 10-K for the period ended December 31, 2008 Lending Activities, page 5 1. Please tell us [and] revise future filings to provide a discussion of your underwriting policies and procedures for the major loan products in each lending category. Discuss lending requirements such as loan-to-value ratios, credit requirements and documentation requirements. Discuss the terms of your variable rate loans, including whether or not they are underwritten at fully indexed rates. Disclose if you have underwritten any hybrid loans, such as payment option ARM’s, and or subprime loans, including how you define that term. Also, discuss the nature of your loans such that approximately 45% of them are expected to mature in 2009. Response:As noted in our response to your third question, we expanded our disclosures in the Form 10-Q for the quarter ended September 30, 2009, to address ARMs and subprime loans.We also expanded our discussion to address the nature of our loans such that a significant portion typically matures in less than one year.We will further expand our disclosures (and include comparative dollar amounts) in the Form 10-K for the year ended December 31, 2009, as follows: Lending Activities General.We originate loans primarily for investment purposes.Significant segments of our loan portfolio are one- to four- family residential real estate loans, commercial real estate loans, including nonresidential real estate, construction and development loans, and commercial and industrial loans. Kevin W. Vaughn
